DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species C in the reply filed on 8/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In the first paragraph, the continuity data should be updated to indicate that US App. No. 15/655,773 is now US Patent No. 10,532,207.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,889,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent recites similar structures as the instant application, e.g., a lumen, a cutter, a distal clamping structure, a proximal clamping structure, and actuator. As to the limitation of “first/second clamp moveable between a clamping position to clamp the lead and an unclamping position to unclamp the lead”, function of the "movement mechanism" of claim 2 is to move the "clamping structure" of claim 1 proximally or distally to clamp a lead. Therefore it would be obvious to one having ordinary skill in the art that the copending application have a clamped and an unclamped position. As to the function of “the extractor and lead being relatively movable to remove the lead", the function of the extractor is to remove a lead, therefore it would be inherent that extractor and lead be movable to enable "removing". The difference between the claim of the instant application and that of the Patent lies in the fact that the patent includes more element and is thus more specific. Thus the invention of the Patent is in effect a species of the generic invention of the instant application. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 1-9, 12, 15, and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,207,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent recites similar structures as the instant application, e.g., a lumen, a cutter, a distal clamping structure, a proximal clamping structure, and actuator. As to the limitation of “first/second clamp moveable between a clamping position to clamp the lead and an unclamping position to unclamp the lead”, function of the "movement mechanism" of claim 2 is to move the "clamping structure" of claim 1 proximally or distally to clamp a lead. Therefore it would be obvious to one having ordinary skill in the art that the copending application have a clamped and an unclamped position. As to the function of “the extractor and lead being relatively movable to remove the lead", the function of the extractor is to remove a lead, therefore it would be inherent that extractor and lead be movable to enable "removing". The difference between the claim of the instant application and that of the Patent lies in the fact that the patent includes more element and is thus more specific. Thus the invention of the Patent is in effect a species of the generic invention of the instant application. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 1-9, 12, 15, and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,532,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 9, 12, 15, 21, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geistert (US 2013/0116704).
Regarding claims 1, 12, 15 and 21, Geistert discloses an extractor for removing an implanted lead 3 as seen in figures 1 and 4. The extractor includes a proximal portion opposite a distal portion with a lumen therebetween for receiving the lead 3 (see figures 1 and 4). A cutter 21 for cutting tissue adjacent the lead is at the distal portion of the extractor (par. 0066). The distal portion includes 4 clamps 11 (see figure 1) that are axially spaced from each other, each clamp individually movable axially and radially relative to each other and the lead to apply a clamping force to the lead when each clamp is in a clamped position (seen in figure 1C with figure 1B showing the clamps in unclamped positions).
Regarding claim 2, an actuator 1 moves between proximal and distal positions to move the clamps between the clamped and unclamped positions (par. 0069-0070).
Regarding claim 6, the “peaks’ of the clamps are considered the hinges, as they meet the structural limitations recite din claim 6. 
Regarding claim 8, Geistert disclsoes a stop (22) to limit distal travel of the first clamp (the distal end of (22) is capable of acting as a stop, (11) and (13) must be forced passed the distal end of (22)), wherein the stop can be overriding to the release the first and second clamps (overridden by forcing out through 21).
Regarding claims 9 and 12, Geistert discloses the cutter is capable of both axially movable and rotatable concurrently in response axial movement of the first clamp (when in the unclamped position the device is fully capable of axial and rotational movement).
Regarding claim 14, Geistert disclsoes wherein in the clamped position retraction of the first clamping member causes swallowing of the lead by the extractor (fig. 4b), wherein the first clamping member is tiltable relative to a longitudinal axis of the extractor to move between the clamped and unclamped positions (see the transition of (11) or (13) from fig. 4a to 4b).
Regarding claim 15, relative movement of the lead and extractor causes pivoting of the first and second clamps (transition from fig. 4a to 4b).
Regarding claim 21, portions of a first clamp 11 are proximal or distal to portions of a second clamp 11 (the claim does not require the entire first clamp to be proximal or distal the entirety of the second clamp).
Regarding claim 24, the clamps are independently movable and thus any clamp can remain stationary while another clamp moves.
Regarding claim 27, Geistert discloses a toothed lead engagement surface (roughened end, [0030])
Allowable Subject Matter
Claims 3-5, 7, 22, 23, 25, 26, 28 and 29 would be allowable if Terminal Disclaimers were submitted to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792